AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT


This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, dated as of February 5,
2010 (this “Agreement”), is entered into by and among (i) Compliance Systems
Corporation, a Nevada corporation (the “Company” or “CSC”), (ii) Execuserve
Corp., a Virginia corporation (“Execuserve”), (iii) Spirits Management Inc.
(“Spirits”), (iv) Barry Brookstein, a natural person (“Brookstein”), (v) Dean
Garfinkel, a natural person (“Garfinkel”), and (vi) Agile Opportunity Fund, LLC,
a Delaware limited liability company, (“Agile” or the “Investor”).


WITNESSETH:


WHEREAS, the Company and the Investor entered into a Securities Purchase
Agreement, dated as May 6, 2008 (the “Original CSC Securities Purchase
Agreement”), pursuant to which, among other things, the Investor purchased from
the Company Secured Convertible Debentures in the aggregate principal amount of
$600,000 (collectively, the “2008 CSC Debentures”) and received from the Company
an aggregate of 5,000,000 shares (the “2008 CSC Incentive Shares”) of the common
stock, par value $0.001 per share (“CSC Common Stock”), of the Company; and


WHEREAS, in connection with the Original CSC Securities Purchase Agreement, the
Company executed a Security Agreement in favor of Agile (as amended, the “CSC
Security Agreement”) granting Agile a security interest in the Collateral (as
defined therein) to secure the Obligations (as defined therein), which security
interest has a first priority position other than the security interest
previously granted to Nascap (as defined therein) pursuant to the Nascap
Security Agreement (as defined therein); and


WHEREAS, in connection with the Original CSC Securities Purchase Agreement, (i)
each of Spirits, Brookstein and Garfinkel executed a Limited Non-Recourse
Guaranty Agreement in favor of the Investor guaranteeing all obligations of the
Company under the 2008 CSC Debentures (collectively, the “CSC Guaranty
Agreements”) and (ii) each of Spirits, Brookstein and Garfinkel executed a Stock
Pledge Agreement, dated May 6, 2008 (the “CSC Pledge Agreement”), securing their
obligations under the CSC Guaranty Agreements by a pledge of shares of preferred
stock of the Company owned by them as set forth on Schedule I to the CSC Pledge
Agreement; and


WHEREAS, pursuant to an Agreement to Amend and Restate Secured Convertible
Debentures, dated as of January 31, 2009 (the “Amendment Agreement”), certain
terms of the 2008 Debentures were amended and restated (the 2008 CSC Debentures
as so amended and restated, the “2008 CSC Amended Debentures”); and


 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Investor, the Company, Spirits, Brookstein and Garfinkel entered
into an Omnibus Amendment and Securities Purchase Agreement, dated September 21,
2009 (the “First Omnibus Amendment”), pursuant to which, among other things, the
Investor purchased from the Company a Secured Convertible Debenture in the
principal amount of $100,000.00 (the “September 2009 CSC Debenture” and received
from the Company 2,000,000 shares of CSC Common Stock (the “September 2009 CSC
Incentive Shares”) and the terms of the CSC Security Agreement, CSC Pledge
Agreement and CSC Guaranty Agreements were amended to include the September 2009
CSC Debenture; and


WHEREAS, the Investor, the Company, Spirits, Brookstein and Garfinkel entered
into a Second Omnibus Amendment and Securities Purchase Agreement, dated
November 23, 2009 (the “Second Omnibus Amendment”), pursuant to which, among
other things, the Investor purchased from the Company a Secured Convertible
Debenture in the principal amount of $80,000 (the “November 2009 CSC Debenture”
and, together with the 2008 CSC Amended Debentures and September 2009 CSC
Debenture, the “Existing CSC Debentures”) and received from the Company
2,600,000 shares of CSC Common Stock (the “November 2009 CSC Incentive Shares”
and, together with the 2008 CSC Incentive Shares and the September 2009 CSC
Incentive Shares, the “CSC Incentive Shares”) and the terms of the CSC Security
Agreement, CSC Pledge Agreement and CSC Guaranty Agreements were amended to
include the November 2009 CSC Debenture; and


WHEREAS, the aggressive accrued and unpaid interest under the existing CSC
Debentures totals $21,924.96 (the “CSC Accrued Interest Amount”), as of the date
of this Agreement; and


WHEREAS, the Investor purchased from Execuserve a Secured Convertible Promissory
Note in the original principal amount of $220,000 (the “November 2007 Execuserve
Note”) together with a warrant (the “November 2007 Execuserve Warrant”) to
purchase shares (the “November 2007 Execuserve Warrant Shares”) of the common
stock, no par value (the “Execuserve Common Stock”), of Execuserve pursuant to a
Bridge Loan Convertible Note Master Agreement, dated on or about November 16,
2007 (the “November 2007 Execuserve Purchase Agreement”), between Investor and
Execuserve;


WHEREAS, in connection with the November 2007 Execuserve Purchase Agreement,
Execuserve executed a Security Agreement in favor of Agile (the “November 2007
Execuserve Security Agreement”) granting Agile a security interest in the
collateral set forth therein to secure the obligations of Execuserve to Agile
under the November 2007 Execuserve Note; and


WHEREAS, the Investor purchased from Execuserve a Secured Convertible Promissory
Note in the original principal amount of $240,000 (the “June 2008 Execuserve
Note” and together with the November 2007 Execuserve Note, the “Existing
Execuserve Notes”) together with a warrant (the “June 2008 Execuserve Warrant”
and, together with the November 2007 Execuserve Warrant, the “Existing
Execuserve Warrants”) to purchase shares (the “June 2008 Execuserve Warrant
Shares” and, together with the November 2007 Execuserve Warrant Shares, the
“Existing Execuserve Warrant Shares”) of Execuserve Common Stock or the common
stock of Execuserve’s successor by merger pursuant to a Securities Purchase
Agreement, dated on or about June 8, 2008 (the “June 2008 Execuserve Purchase
Agreement” and together with the November 2007 Execuserve Purchase Agreement,
the “Original Execuserve Securities Purchase Agreements”), between Investor and
Execuserve;

 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, in connection with the June 2008 Execuserve Purchase Agreement,
Execuserve executed a Security Agreement in favor of Agile (the “June 2008
Execuserve Security Agreement” and, together with the November 2007 Execuserve
Security Agreement, the “Existing Execuserve Security Agreements”) granting
Agile a security interest in the collateral set forth therein to secure the
obligations of Execuserve to Agile under the Existing Execuserve Notes; and


WHEREAS, the aggregate unpaid interest under the Existing Execuserve Notes
totals $117,318.60 (the “Execuserve Accrued Interest Amount”), as of the date of
this Agreement; and


WHEREAS, CSC, its wholly owned subsidiary CSC/Execuserve Acquisition Corp.
(“Merger Sub”), and Execuserve have entered into an Agreement and Plan of
Merger, dated of even date herewith, the form of which is attached as Exhibit A
hereto (the “Merger Agreement”), pursuant to which (i) Merger Sub will be merged
with and into Execuserve (the “Merger”), (ii) Execuserve will become a
wholly-owned subsidiary of CSC and (iii) the outstanding equity securities of
Execuserve will be exchanged for shares of CSC Common Stock and the rights to
acquire Execuserve Common Stock under outstanding derivative securities of
Execuserve, including the Existing Execuserve Notes, will become rights to
acquire shares of CSC Common Stock at the applicable exchange ratio as provided
in the Merger Agreement; and


WHEREAS, the Company has requested the Investor to loan the Company an
additional $525,000.00, and the Investor has agreed to loan the Company such
additional funds upon the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties
covenant and agree as follows:


1.           Purchase and Sale of Amended and Restated Debenture; Issuance of
CSC Common Stock; Termination of Existing Execuserve Warrants; Closing.
 
1.1          Sale and Issuance of Amended and Restated Debenture.
 
Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties set forth or referred to herein, the Investor
shall lend to the Company an additional $525,000.00 (the “Additional
Funds”).  The loan of the Additional Funds to the Company shall be evidenced by
an Amended and Restated Debenture in the form attached hereto as Exhibit B (the
“A&R Debenture”), which A&R Debenture shall also amend and restate in their
entirety, each of the Existing CSC Debentures and each of the Existing
Execuserve Notes.  Accordingly, the original principal amount of the A&R
Debenture shall be $1,765,000.00.  The outstanding principal and accrued and
unpaid interest under the A&R Debenture shall be convertible into shares (the
“A&R Debenture Conversion Shares”) of CSC Common Stock upon the terms set forth
in the A&R Debenture.

 
3

--------------------------------------------------------------------------------

 
 
1.2          Closing.  The closing of the purchase, sale and issuance of the A&R
Debenture shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP, legal counsel to Agile (“WBEMS”), 170 Old Country Road, Fourth
Floor, Mineola, New York 11501, on the date hereof, simultaneous with the
effective time of Merger (the “Closing”).  At the Closing, (i) the Company shall
deliver to the Investor the duly executed A&R Debenture against delivery by the
Investor to the Company of (x) the Additional Funds by wire transfer of
immediately available funds in the amount thereof to the Company’s bank account
at Capital One Bank, 111 East Park Avenue, Long Beach, New York 11561 (Account
Number: 7924030518) and (y) Investor shall deliver to the Company the original
Existing CSC Debentures and original Existing Execuserve Notes or affidavits of
loss and indemnity agreements in lieu thereof (any such affidavits of loss and
indemnity agreements to be in forms reasonably satisfactory to CSC), (ii) the
Company shall execute and deliver to Investor an Amended and Restated Security
Agreement in the form annexed hereto as Exhibit C in favor of the Investor
amending and restating the CSC Security Agreement in its entirety and granting
to the Investor a first priority security interest in the collateral referred to
therein (the “A&R CSC Security Agreement”), (iii) Call Compliance, Inc., a
wholly-owned subsidiary of the Company (“Call Compliance”), and Execuserve shall
each execute and deliver the Guaranty Agreement in favor of the Investor in the
form of Exhibit D (the “Subsidiary Guaranty”), and (iv) Call Compliance and
Execuserve shall each execute and deliver to Investor a Guarantor Security
Agreement substantially in the form annexed hereto as Exhibit E in favor of the
Investor granting to the Investor a first priority security interest in the
collateral of such subsidiary referred to therein (collectively, the “Guarantor
Security Agreements”), which in the case of Execuserve shall amend and restate
the Existing Execuserve Security Agreements in their entireties.
 
1.3          Fees and Expenses.  At the Closing, the Company shall pay all fees
due to third party agents and expenses incurred by Agile and/or Agile
Investments, LLC in connection with the transactions hereunder, including,
without limitation, (x) the legal fees and expenses of WBEMS incurred in
connection with the preparation of this Agreement and the consummation of the
transactions contemplated hereby, which legal fees are agreed to be $10,000.00
and (y) $21,000.00 payable to Agile Investments, LLC for due diligence costs,
structuring work and ongoing debt monitoring fees.
 
1.4          Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Approvals” means, collectively, all actions, approvals, consents, waivers,
exemptions, Orders, authorizations, registrations, declarations, filings and
recordings.


“Business or Condition” of a Person means the business, operations, assets,
properties, earnings, prospects or condition (financial or other) of such
Person.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
4

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any federal, state, municipal, local or other
governmental department, commission, board, bureau, agency, instrumentality,
political subdivision or taxing authority, of any country.


“Intellectual Property” any patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
manufacturing processes, formulae, trade secrets and know-how of a Person.


“Loan Documents” means, collectively, this Agreement, the A&R CSC Security
Agreement, Guarantor Security Agreements, A&R Debenture, Subsidiary Guaranty,
CSC Guaranty Agreements, CSC Pledge Agreement and all other documents,
certificates and instruments delivered in connection therewith.


“Material Adverse Change;” “Material Adverse Effect;” “Materially Adverse” in,
on or with respect to, a Person, shall mean a material adverse change in the
Person’s Business or Condition, a material adverse effect on such Person’s
Business or Condition or an event which is materially adverse to such Person’s
Business or Condition.


“Order” means any order, writ, injunction, decree, judgment, award,
determination, direction or demand by a Governmental Body, arbitrator or court.


“Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust or estate, organization, business,
government or agency or political subdivision thereof, or any other entity.


“Principal Trading Market” means the OTC Bulletin Board or such other market or
platform on which trading prices for the CSC Common Stock is principally quoted
or reported, including the reporting system of The Pink Sheets, LLC, at the
relevant time.


“Sale of the Company” means either (i) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company or (ii) a transaction or series
of transactions (including, without limitation, by way of merger, consolidation,
or sale of equity) the result of which is that the holders of the Company’s
outstanding voting securities immediately prior to such transactions are after
giving effect to such transactions no longer, in the aggregate, the “beneficial
owners” (as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under
the Exchange Act), directly or indirectly through one or more intermediaries, of
more than 50% of the voting power of the outstanding voting securities of the
Company.


“SEC” means the Securities and Exchange Commission.
 
“SEC Documents” means all reports, documents and other filings made by the
Company with the SEC and available via SEC’s EDGAR online electronic document
retrieval system.

 
5

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means any company or entity in which the Company owns or controls,
directly or indirectly, any interest.
 
1.5          Beneficial Ownership Limitations.
 
(a)           Notwithstanding anything to the contrary contained herein, at no
time shall the Investor, together with any “affiliates” (as defined in the
Exchange Act) of the Investor, “beneficially own” enough shares of Common Stock
to be deemed an “affiliate” of the Company within the meaning of the Exchange
Act (a “Company Affiliate”).  Accordingly, Investor (and its affiliates) shall
not have the right to convert any portion of the A&R Debenture in violation of
the foregoing.
 
(b)           To the extent that the limitation contained in this Section 1.5
applies, the determination of whether a Company security is convertible or
exercisable (in relation to other Company securities owned by the Investor) and
which security or portion thereof is convertible or exercisable shall be in the
sole discretion of the Investor.  To ensure compliance with this restriction,
the Investor will be deemed to represent to the Company each time it delivers a
Notice of Conversion under the A&R Debenture that such notice does not violate
the restrictions set forth in this Section 1.5 and the Company shall have no
obligation to verify or confirm the accuracy of such determination.  For
purposes of this Section 1.5, in determining the number of outstanding shares of
CSC Common Stock, the Investor may rely on the number of outstanding shares of
CSC Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company,
including the filing of a Form 8-K which discloses the issuance of shares of CSC
Common Stock, or (z) any other notice by the Company or the Company’s Transfer
Agent setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of the Investor, the Company shall within two business
days confirm orally and in writing to the Investor the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company by the Investor or its affiliates since
the date as of which such number of outstanding shares of Common Stock was
reported
 
1.6          Termination of the Existing Execuserve Warrants and Issuance of the
Additional Amending and Restating Shares.  As additional incentive for the
parties to enter into this Agreement and to consummate this transactions
contemplated by this Agreement, effective as of the effective time of the
Merger, (a) CSC shall issue to Investor 2.4 million shares (the “Additional
Amending and Restating Shares” and together with the CSC Incentive Shares and
A&R Debenture Conversion Shares, the “Registrable Shares”) of CSC Common Stock
and arrange for the delivery to Investor of a stock certificate evidencing the
ownership by Investor of the Additional Amending and Restating Shares and (b)
the Existing Execuserve Warrants shall be cancelled and terminated and the
Investor shall mark each and every document evidencing any of the Existing
Execuserve Warrants as “CANCELLED” and shall deliver to CSC such documents as so
marked.

 
6

--------------------------------------------------------------------------------

 
 
1.7          Survival of Obligation to Pay Accrued and Unpaid Interest under
Existing Debt.  The Company and Execuserve each acknowledge that (x) there are
currently outstanding accrued and unpaid interest owing to Investor under the
Existing CSC Debentures (in the amount equal to the CSC Accrued Interest Amount)
and Existing Execuserve Notes (in the amount equal to the Execuserve Accrued
Interest Amount), (y) only a portion of the CSC Accrued Interest Amount and
Execuserve Accrued Interest Amount (collectively, the “Aggregate Accrued and
Unpaid Interest Amount”) is being paid to Agile at the Closing (as and in the
amounts set forth in Schedule 7.2 to this Agreement), resulting in $79,243.56
(the “Remaining Combined Accrued Interest Amount”) of Accrued and Unpaid
Interest remaining owing to Investor and (z) despite not incorporating such
Remaining Combined Accrued Interest Amount in the principal amount of the A&R
Debenture, the Remaining Combined Accrued Interest Amount remains an outstanding
joint obligation of both the Company and Execuserve and is due and payable no
later than the Maturity Date of the A&R Debenture.  The provisions of this
Section 1.7 shall survive the Closing.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that:
 
2.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.  The Company is obligated to file reports under Section 13 of the
Exchange Act pursuant to Section 12 or Section 15(d) of the Exchange
Act.  Trading prices for the Common Stock are quoted or reported on a Principal
Trading Market.  The Company has received no notice, either oral or written,
with respect to the eligibility or the continued eligibility of the Common Stock
for such quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
 
2.2          Capitalization.  Schedule 2.2(a) sets forth the capitalization of
CSC immediately following the Merger.  Except as set forth in Schedule 2.2(a),
there are no options, warrants, subscriptions, conversion rights or securities
exchange rights or other securities or other contractual rights outstanding
which require, or give any person the right to require the issuance, delivery or
sale (including the right of conversion or exchange) of any capital stock of the
Company whether or not such rights are presently exercisable.
 
2.3          Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution, issuance, if applicable, and
delivery of each of the Loan Documents to which the Company is a party has been
taken and each of such Loan Documents, when executed, issued, if applicable, and
delivered by the Company, and assuming due execution and delivery by the
Investor and all other parties to this Agreement, if applicable, shall
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

 
7

--------------------------------------------------------------------------------

 
 
2.4          Valid Issuance of Securities.  The A&R Debenture when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
applicable state and federal securities laws.
 
2.5          Consents and Approvals.  No Approval by, from or with and no other
action in respect of, any Governmental Body or any other Person (including any
trustee or holder of any indebtedness, securities or other obligations of the
Company) is required (a) for or in connection with the valid execution and/or
delivery by the Company of or the performance by the Company of its obligations
under the Loan Documents or the consummation by the Company of the transactions
contemplated thereby, including the offer, issuance, sale and delivery by the
Company of the A&R Debenture, or (b) as a condition to the legality, validity or
enforceability as against the Company of the Loan Documents.
 
2.6          Intellectual Property.  The Company represents and warrants that it
has full right, title and interest in and to, or otherwise has the right to
license its Intellectual Property.  Schedule 2.6 hereto identifies the Company’s
material Intellectual Property. To the best of the Company’s knowledge, no claim
is pending nor has the Company received notice to the effect that its
Intellectual Property infringes or will infringe upon or conflict with the
asserted rights of any other Person, and to the best of the Company’s knowledge,
there is no basis for any such claim (whether or not pending or
threatened).  Except as set forth on Schedule 2.6, there are no outstanding
options, licenses, or agreements of any kind relating to the foregoing, nor is
the Company bound by or a party to any options, licenses, or agreements of any
kind with respect to its Intellectual Property.  The Company is not obligated or
under any liability whatsoever to make any payments by way of royalties, fees or
otherwise to any owner of or licensor or other claimant to its Intellectual
Property.  No claim is pending or, to the Company’s knowledge, threatened to the
effect that the Intellectual Property is invalid or unenforceable by the
Company, and there is no basis for any such claim (whether or not pending or, to
the Company’s knowledge, threatened).
 
2.7          Subsidiaries.  After giving effect to the Merger, except as set
forth on Schedule 2.7 the Company does not own or control, directly or
indirectly, any interest in any other company or subsidiary (other than
Execuserve) and none of them is a participant in any joint venture, partnership
or similar arrangement.
 
2.8          Disclosure.  No representation or warranty of the Company contained
in this Agreement, any certificate or document furnished or to be furnished to
the Investor at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statement
contained herein or therein not misleading in light of the circumstances under
which they were made.
 
2.9          Rights of Others Affecting the Transactions.  There are no Persons
with any preemptive rights to acquire any of the securities that may be issued
to the Investor pursuant to this Agreement and no Persons have a currently
exercisable right of first refusal which would be applicable to any or all of
the transactions contemplated by the Loan Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
2.10        Non-Contravention.  The execution and delivery of this Agreement and
each of the other Loan Documents to which it is a party by the Company, the
issuance of Company securities, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Loan Documents
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.
 
2.11        Filings.  Since January 1, 2008, none of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein in light of the circumstances under which
they were made, not misleading, except as may have been amended, modified or
disclosed in subsequent SEC Documents.
 
2.12        Absence of Certain Changes.  Since September 30, 2009, there has
been no Material Adverse Change, except as may have been disclosed in the
Company’s SEC Documents.  Since September 30, 2009, except as may have been
disclosed in the Company’s SEC Documents, the Company has not (i) incurred or
become subject to any material liabilities (absolute or contingent) except
liabilities incurred in the ordinary course of business consistent with past
practices; (ii) discharged or satisfied any material lien or encumbrance or paid
any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to shareholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other tangible assets, or
canceled any debts owed to the Company by any third party  or claims of the
Company against any third party, except in the ordinary course of business
consistent with past practices; (v) waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of existing business; (vi) made any increases in employee compensation,
except in the ordinary course of business consistent with past practices; or
(vii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment.

 
9

--------------------------------------------------------------------------------

 

2.13        Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or nongovernmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Loan Documents.  The Company is not aware of any valid basis for any such claim
that (either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.
 
2.14        Absence of Events of Default.  The Company is not in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material agreement to which it is a party or by which its property is bound, and
(ii) no Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company is a party, and no event which, with the giving
of notice or the passage of time or both, would become an Event of Default (or
its equivalent term) (as so defined in such agreement), has occurred and is
continuing, which would have a Material Adverse Effect.
 
2.15        No Undisclosed Liabilities or Events.  To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Loan Documents or the Company’s SEC Documents or those incurred
in the ordinary course of the Company’s business since September 30, 2009, or
which individually or in the aggregate, do not or would not have a Material
Adverse Effect.  Except for the Merger, no event or circumstances has occurred
or exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed.  Except for the Merger, there are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(x) change the articles or certificate of incorporation or other charter
document or by-laws of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Company or (y) materially or
substantially change the business, assets or capital of the Company, including
its interests in any Subsidiary.
 
A breach of any of the representations and warranties in this Section 2 shall be
deemed a material breach of this Agreement and shall constitute an Event of
Default under the A&R Debenture and, in such an event, the Investor shall be
entitled to exercise all remedies available under the Loan Documents.


3.           Representations and Warranties of Execuserve.  Execuserve hereby
represents and warrants to the Investor that:

 
10

--------------------------------------------------------------------------------

 


3.1          Organization, Good Standing and Qualification.  Execuserve is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Virginia and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be
conducted.  Execuserve is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
Material Adverse Effect.
 
3.2          Capitalization.  Schedule 3.2(b) sets forth the capitalization of
Execuserve immediately following the Merger.  Except as set forth in Schedule
3.2(b), there are no options, warrants, subscriptions, conversion rights or
securities exchange rights or other securities or other contractual rights
outstanding which require, or give any person the right to require the issuance,
delivery or sale (including the right of conversion or exchange) of any capital
stock of Execuserve whether or not such rights are presently exercisable.
 
3.3          Authorization.  All corporate action on the part of Execuserve
necessary for the authorization, execution, issuance, if applicable, and
delivery of each of the Loan Documents to which Execuserve is a party has been
taken and each of such Loan Documents, when executed, issued, if applicable, and
delivered by Execuserve, and assuming due execution and delivery by the Investor
and all of the other parties to this Agreement, if applicable, shall constitute
a valid and legally binding obligation of Execuserve, enforceable against
Execuserve in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
 
3.4          Consents and Approvals.  No Approval by, from or with and no other
action in respect of, any Governmental Body or any other Person (including any
trustee or holder of any indebtedness, securities or other obligations of the
Company) is required (a) for or in connection with the valid execution and/or
delivery by the Company of or the performance by Execuserve of its obligations
under the Loan Documents or the consummation by Execuserve of the transactions
contemplated thereby, or (b) as a condition to the legality, validity or
enforceability as against the Company of the Loan Documents.
 
3.5           Intellectual Property.  Execuserve represents and warrants that it
has full right, title and interest in and to, or otherwise has the right to
license its Intellectual Property, except as otherwise described on Schedule
3.5.  Schedule 3.5 hereto identifies Execuserve’s material Intellectual
Property.  To the best of Execuserve’s knowledge, no claim is pending nor has
Execuserve received notice to the effect that its Intellectual Property
infringes or will infringe upon or conflict with the asserted rights of any
other Person, and to the best of Execuserve’s knowledge, there is no basis for
any such claim (whether or not pending or threatened).  Except as set forth on
Schedule 3.5, there are no outstanding options, licenses, or agreements of any
kind relating to the foregoing, nor is Execuserve bound by or a party to any
options, licenses, or agreements of any kind with respect to its Intellectual
Property.  Execuserve is not obligated or under any liability whatsoever to make
any payments by way of royalties, fees or otherwise to any owner of or licensor
or other claimant to its Intellectual Property.  No claim is pending or, to
Execuserve’s knowledge, threatened to the effect that the Intellectual Property
is invalid or unenforceable by Execuserve, and there is no basis for any such
claim (whether or not pending or, to Execuserve’s knowledge, threatened).

 
11

--------------------------------------------------------------------------------

 
 
3.6          Disclosure.  No representation or warranty of Execuserve contained
in this Agreement, any financial statement, certificate or document furnished to
the Investor contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statement contained herein or
therein not misleading in light of the circumstances under which they were made.
 
3.7          Non-Contravention.  The execution and delivery of this Agreement
and each of the other Loan Documents to which it is a party by Execuserve, the
issuance of the securities, and the consummation by Execuserve of the
transactions contemplated by this Agreement and each of the other Loan Documents
do not and will not conflict with or result in a breach by Execuserve of any of
the terms or provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of Execuserve, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Execuserve is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over Execuserve or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.
 
3.8          Absence of Certain Changes.  Since December 31, 2008, there has
been no Material Adverse Change with respect to Execuserve and it has not (i)
incurred or become subject to any material liabilities (absolute or contingent)
except liabilities incurred in the ordinary course of business consistent with
past practices; (ii) sold, assigned or transferred any other tangible assets, or
canceled any debts owed to the Company by any third party  or claims of the
Company against any third party, except in the ordinary course of business
consistent with past practices; (iii) waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of existing business; (iv) made any increases in employee
compensation, except in the ordinary course of business consistent with past
practices; or (v) experienced any material problems with labor or management in
connection with the terms and conditions of their employment.
 
3.9          Absence of Litigation.  As of the date of this Agreement, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of Execuserve, threatened
against or affecting Execuserve before or by any governmental authority or
nongovernmental department, commission, board, bureau, agency or instrumentality
or any other person, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect or which would adversely affect the validity or
enforceability of, or the authority or ability of Execuserve to perform its
obligations under, any of the Loan Documents.  Execuserve is not aware of any
valid basis for any such claim that (either individually or in the aggregate
with all other such events and circumstances) could reasonably be expected to
have a Material Adverse Effect. There are no outstanding or unsatisfied
judgments, orders, decrees, writs, injunctions or stipulations to which
Execuserve is a party or by which it or any of its properties is bound, that
involve the transaction contemplated herein or that, alone or in the aggregate,
could reasonably be expect to have a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 
 
3.10        Absence of Events of Default.  Except to the extent described on
Schedule 3.10, Execuserve is not in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
material indenture, mortgage, deed of trust or other material agreement to which
it is a party or by which its property is bound, and (ii) no Event of Default
(or its equivalent term), as defined in the respective agreement to which
Execuserve is a party, and no event which, with the giving of notice or the
passage of time or both, would become an Event of Default (or its equivalent
term) (as so defined in such agreement), has occurred and is continuing, which
would have a Material Adverse Effect.
 
3.11        No Undisclosed Liabilities or Events.  To the best of Execuserve’s
knowledge, Execuserve has no liabilities or obligations other than those
disclosed in the Loan Documents or financial statements delivered to the
Investor or those incurred in the ordinary course of Execuserve’s business since
December 31, 2008, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect, except as set forth in Schedule
3.11.  Except for the Merger, there are no proposals currently under
consideration or currently anticipated to be under consideration by the Board of
Directors or the executive officers of Execuserve which proposal would (x)
change its organizational documents as currently in effect, with or without
stockholder approval, which change would reduce or otherwise adversely affect
the rights and powers of Execuserve’s stockholders or (y) materially or
substantially change the business, assets or capital of Execuserve.
 
3.12        Full Disclosure.  To the best of Execuserve’s knowledge, there is no
fact known to it that has not been disclosed to the Investor that would
reasonably be expected to have or result in a Material Adverse Effect.
 
4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants, to the Company as follows:
 
4.1          Authorization.  The Investor is a Delaware limited liability
company, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full power and authority to enter
into, deliver and perform all of Investor’s obligations under this
Agreement.  This Agreement, when executed and delivered by the Investor, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.
 
4.2          Investment Intent.  The Investor is acquiring the A&R Debenture,
Additional Amending and Restating Shares and, upon conversion of the A&R
Debenture, the A&R Debenture Shares (collectively, the “Securities”) for the
Investor’s own account, for investment only and not with a view to, or for sale
in connection with, a distribution thereof or any part thereof, within the
meaning of the Securities Act, and the rules and regulations promulgated
thereunder, or any applicable state securities or blue-sky laws, and no one
other than the Investor has any interest in the Securities or this Agreement.

 
13

--------------------------------------------------------------------------------

 
 
4.3          Investor Status.  The undersigned is an “accredited investor,” as
such term is defined under Rule 501 promulgated under the Securities Act.
 
4.4          Offering Exempt from Registration; Company’s Reliance.  The Company
has advised the Investor that:
 
(a)           None of the Securities have been registered under the Securities
Act or under the laws of any state on the basis that the issuance thereof is
exempt from such registration;


(b)          The Company’s reliance on the availability of such exemption is, in
part, based upon the accuracy and truthfulness of the undersigned’s
representations contained in this Agreement;


(c)          As a result of such lack of registration, none of the Securities
may be resold or otherwise transferred or disposed without registration pursuant
to or an exemption therefrom available under the Securities Act and such state
securities laws; provided that if the foregoing conditions are satisfied, the
Securities are transferable by the Investor and


(d)          In furtherance of the provisions of this Section 3.4, each
certificate representing any of the Securities, shall bear a restrictive legend
substantially in the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF SUCH INTEREST TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


 
14

--------------------------------------------------------------------------------

 

4.5          Sophistication of the Investor.  The Investor has evaluated the
merits and risks of purchasing the Interest and has such knowledge and
experience in financial and business matters that the undersigned is capable of
evaluating the merits and risks of such purchase, is aware of and has considered
the financial risks and hazards of purchasing the Securities, and is able to
bear the economic risk of purchasing the Interest, including the possibility of
a complete loss with respect to such purchase.
 
4.6          Access to Information.  The Investor has had access to such
information regarding the business and finances of the Company and the
Securities, the receipt and careful reading of which is hereby acknowledged by
the undersigned, and has been provided the opportunity to (a) obtain any
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy of
information provided to Investor and (ii) discuss with the Company’s management
the business, affairs and financial condition of the Company and such other
matters with respect to the Company as would concern a reasonable person
considering the transactions contemplated by this Agreement and/or concerned
with the operations of the Company.
 
4.7          No Guarantees.  That it never has been represented, guaranteed or
warranted to the Investor by the Company, or any of its officers, directors,
agents, representatives or employees, or any other person, expressly or by
implication, that:
 
(a)          Any gain will be realized by Investor from Investor’s investment in
the Securities;


(b)          That there will be any approximate or exact length of time that the
undersigned will be required to remain as a holder of the Securities; or


(c)           That the past performance or experience on the part of the
Company, its predecessors, manager or employees or of any other person, will in
any way indicate any future results of the Company.


4.8          No Other Representations, Warranties, Covenants or Agreements of
the Company.  Except as set forth in this Agreement, or the documents referred
to in this Agreement, the Company has not made any representation, warranty,
covenant or agreement with respect to the matters contained herein.
 
4.9          High Degree of Investment Risk.  Investor acknowledges and
understands that the purchase of the Securities involves a high degree of risk
and may result in a loss of the entire amount invested; that the Company has
limited working capital and limited sources of financing available; that there
is no assurance that the Company’s operations will be profitable in the future.
 
4.10        No General Solicitation.  Investor has not received any general
solicitation or general advertising regarding the purchase of any of the
Securities;

 
15

--------------------------------------------------------------------------------

 
 
4.11        Knowledge and Experience.  Investor, individually and/or together
with the undersigned’s professional advisors, has such knowledge and experience
in financial, tax and business matters, including substantial experience in
evaluating and investing in securities (including the securities of new and
speculative companies), so as to enable the undersigned to use the information
made available by the Company in order to evaluate the merits and risks of and
investment in the Company, and to make an informed investment decision with
respect thereto.
 
4.12        Independent Decision.  Investor is not relying on the Company or on
any accounting, tax, legal or other opinion in the materials reviewed by the
undersigned with respect to the accounting, financial or tax considerations of
Investor relating to investment in the Company; Investor has relied solely on
the representations, warranties, covenants and agreements of the Company in this
Agreement and on Investor’s own examination and independent investigation in
making a decision to acquire the Securities.
 
5.           Amendments to Existing Loan Documents.  Each of the CSC Guaranty
Agreements and the Pledge Agreement is hereby amended by (i) amending the
definition of the term “Obligations” contained in the Guaranty Agreements and
the term “Debenture Obligations” contained in the Pledge Agreement to refer to
all obligations of the CSC to Agile under the A&R Debenture, whether for
principal, interest, costs, fees or otherwise (collectively, the “Obligations”)
and all references to Securities Purchase Agreement therein shall be deemed
references to this Agreement from and after the date hereof.
 
6.           Conditions Precedent.  As a condition precedent to the Closing
hereunder, all existing secured creditors of both CSC and Execuserve (other than
Agile), if any, shall either (i) be paid in full at or prior to Closing or (ii)
enter into a subordination agreement at or prior to closing in form and
substance acceptable to Agile pursuant to which the indebtedness and liens of
such secured creditor shall be fully subordinated to indebtedness and liens
favor of Agile.
 
7.           Miscellaneous.
 
7.1          Registration Rights.  For the period commencing on the date of the
Closing and terminating 42 months following the date of the Closing, each time
the Company proposes to register any of its securities under the Securities Act,
whether for the Company’s own account or for the account of holders of the
Company’s securities or both (except with respect to registration statements on
Forms S-4, S-8 or any successor or similar forms or “Rule 145” transactions),
the Company shall include all of the then unregistered Registrable Shares in the
registration initiated by the Company, provided that the holder(s) of such
Registerable Shares provide the Company with such information and commitments as
are customarily required of selling securities holders whose securities are
being registered for resale in a registration statement filed under the
Securities Act.  If any particular registration to be effected pursuant to this
Section 7.1 shall be, in whole or in part, an underwritten public offering of
Common Stock for the account of the Company, the number of Registrable Shares to
be included in such an underwriting on behalf of the Investor may be reduced if,
and to the extent that, the managing underwriter shall be of the opinion (a
written copy of which shall be delivered to the Investor) that the inclusion of
all of the shares requested to be included in such underwriting by the Investor
would materially and adversely affect the marketing of the Common Stock to be
sold by the Company under such registration statement.  Notwithstanding the
immediately preceding sentence, no securities of any of the Company’s
securityholders (other than the Investor) shall be included in such registration
unless all of the then unregistered shares of Registrable Shares held by the
Investor are included therein.

 
16

--------------------------------------------------------------------------------

 
 
7.2          Use of Proceeds.  The parties agree that the Additional Funds shall
be used for the purposes set forth on Schedule 7.2.
 
7.3          Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as may be expressly
provided herein.
 
7.4          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.
 
7.5          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
7.6          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.7          Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or an
officer or director of the Company or their agents, advisers or legal counsel,
unless required by law.
 
7.8          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally (against written receipt therefor), one business day following the
business day on which such notice is forwarded by overnight courier, or two
business days following the business day of deposit in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page hereto, or
as subsequently modified by written notice, and, if to the Investor, with a copy
to Westerman Ball Ederer Miller and Sharfstein, LLP, 1201 RXR Plaza, Uniondale,
New York 11556, Attn: Alan Ederer, Esq., if to the Company, Execuserve after the
Closing, Spirits, Brookstein or Garfinkel, with a copy to Moritt Hock Hamroff &
Horowitz, 400 Garden City Plaza, Garden City, New York, 11530 Attn: Dennis
O’Rourke, Esq., and, if to Execuserve prior to the Closing, with a copy to
Dunston, Simmons & Dunton, 678 Rappahanhock Drive, White Stone, Virginia 22578,
Attn: Craig Smith, Esq.

 
17

--------------------------------------------------------------------------------

 
 
7.9          Entire Agreement.  This Agreement amends and restates each of the
Original CSC Securities Purchase Agreement and each of the Original Execuserve
Securities Purchase Agreements in their entirety.  This Agreement, together with
the other Loan Documents as modified hereby, constitute the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.  This Agreement may
be modified or amended only with the written consent of all of the parties
hereto.



[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
and Securities Purchase Agreement to be executed by their respective duly
authorized officer as of the date first above written.



 
COMPLIANCE SYSTEMS CORPORATION
     
By:
/s/ Dean Garfinkel
     
Name:  Dean Garfinkel
   
Title:  President
       
Address:       50 Glen Street, Suite 308
 
                     Glen Cove, New York 11542
 
EXECUSERVE CORP.
     
By:
/s/ W. Thomas Eley
     
Name:  W. Thomas Eley
   
Title:  President
     
Address:       929 Williams Wharf Road
 
                     Mathews, Virginia  23109
     
/s/ Barry Brookstein
   
Barry Brookstein
     
Address:       53 Riley Ranch Road
 
                     Carmel, California 93923
     
/s/ Dean Garfinkel
   
Dean Garfinkel
     
Address:       50 Glen Street, Suite 308
 
                     Glen Cove, New York  11542
     
SPIRITS MANAGEMENT INC.
     
By:
/s/ Barry Brookstein
     
Name:  Barry Brookstein
     
Address:       53 Riley Ranch Road
 
                     Carmel, California  93923



[Amended and Restated Securities Purchase Agreement Counterpart Signature Page]

 
19

--------------------------------------------------------------------------------

 



 
AGILE OPPORTUNITY FUND, LLC
 
By:  AGILE INVESTMENTS, LLC, Managing Member
     
By:
/s/ David I. Propis 
 
   
Name:  David I. Propis
   
Title:  Managing Member
       
Address:       1175 Walt Whitman Road, Suite 100A
 
                      Melville, New York  11747



[Amended and Restated Securities Purchase Agreement Counterpart Signature Page]

 
20

--------------------------------------------------------------------------------

 
